Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 2005, which ruled that claimant’s request for a hearing was untimely.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant failed to timely request a hearing challenging the September 24, 2004 initial determination ruling that he was disqualified from receiving unemployment insurance benefits. The record establishes that claimant received the initial determination shortly after it was mailed on September 24, 2004. Although the instructions on the reverse side of the determination indicated that he had 30 days to request a hearing, claimant failed to request a hearing until December 2004. According to claimant, the delay occurred because he misunderstood information from a representative of the Department of Labor regarding the time for an appeal. Under these circumstances, we find no reason to disturb the Board’s decision that claimant failed to provide a reasonable excuse for not complying with the 30-day statutory time period in which to request a hearing (see Labor Law § 620 [1] [a]; Matter of Jarrett [Commissioner of Labor], 13 AD3d 965 [2004]; Matter of Meltzer [Commissioner of Labor], 298 AD2d 827 [2002]). Accordingly, the merits of the initial determination denying claimant’s application for unemployment insurance benefits are not properly before this Court (see Matter of Brown [Commissioner of Labor], 4 AD3d 604 [2004]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ, concur. Ordered that the decision is affirmed, without costs.